Citation Nr: 1313267	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to May 1952.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, in which the RO in St. Louis, Missouri denied the Veteran's claim of entitlement to service connection for a hearing loss disability and tinnitus.  In April 2008, the Boise RO confirmed and continued that decision.  

In December 2007, when the Veteran filed his claim for service connection for a hearing loss disability and tinnitus, he resided in the jurisdiction of the RO in Los Angeles, California.  During the course of the appeal, he moved to the jurisdiction of the RO in Boise, Idaho.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following VA's January 2008 denial of entitlement to service connection for a hearing loss disability and tinnitus, the Veteran perfected a timely appeal.  In his Notice of Disagreement, he reported that VA medical offices in Upland, California had suggested that his hearing loss disability and tinnitus were most likely the result of noise exposure to jet engines in service.  To date, records of the Veteran's VA treatment in California have not been associated with his claims file.  However, such records could well be relevant to his appeal.  

In April 2008, VA audiometric testing revealed that the Veteran did have a hearing loss disability and tinnitus.
Inasmuch as the Veteran has current diagnoses of a hearing loss disability and tinnitus, and inasmuch as there may be outstanding evidence which could support his contentions that those disorders are the result of noise exposure in service, further development of the case is warranted.  Accordingly, the case is remanded for the actions indicated below.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran identify the name and address of the medical facilities and/or health care providers who have treated or evaluated him for a hearing loss disability and/or tinnitus since his separation from service.  Also request that he identify the dates of that treatment.  This should include, but is not limited to, the VA facilities where he received treatment in California.  In particular, the Veteran should identify the VA facility and/or VA health care provider who suggested that his hearing loss disability and tinnitus were due to service.  

When the foregoing actions have been completed, request the Veteran's treatment records and reports directly from each health care provider and medical facility identified by the Veteran.  Such records could include, but are not limited to, records of outpatient treatment, reports of audiometric testing, records reflecting the issuance of hearing aids, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

If the health care provider or medical facility is affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

If the records are sought from a facility or health care provider not affiliated with the federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).  

2.  When the actions requested in part 1 have been completed, undertake any other indicated development. Then readjudicate the issues of entitlement to service connection for a hearing loss disability and tinnitus.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This appeal has been advanced on the Board's docket.  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



